Citation Nr: 1816404	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  08-26 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for allergies.  

[The issue of entitlement to service connection for asthma is the subject of a separate Board decision.]


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2018, the Veteran, in Montgomery, Alabama, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

This case was previously before the Board in July 2014 and February 2016, on which occasions it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A February 2011 VA examination and September 2012 treatment note identify chronic hoarseness as a symptom attributable to service-connected allergies.  Additionally, in a January 2015 private disability benefits questionnaire (DBQ), the private examiner indicated that headaches are associated with service-connected allergies.  The Veteran should be afforded VA examinations to determine the severity of his chronic hoarseness and headaches, and the AOJ should determine whether separate compensable ratings are warranted based on those symptoms.  

Further, in a statement received by VA in August 2007, the Veteran indicated that he received treatment related to his service-connected allergies from Dr. J.B.  In the January 2018 hearing, he referenced private treatment with Dr. I.S.  A September 2012 treatment note references an ENT evaluation by Dr. Dang.  It does not appear that VA has requested such records.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran requesting that he identify and authorize the release of any outstanding private medical records related to the claim on appeal; specifically for Dr. J.B., Dr. I.S., and Dr. Dang.  Then take necessary efforts to obtain the records, documenting all efforts, including negative replies if the records are not obtained.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.  

2.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his chronic hoarseness.  The examiner should review the virtual file, including a copy of this Remand.  Specifically, the examiner should describe the frequency and severity of the Veteran's hoarseness and its resulting functional impairment, as well as state whether hoarseness is accompanied by inflammation of cords or mucous membrane, thickening or nodules of cords, polyps, submucous infiltration, and/or pre-malignant changes on biopsy.  

3.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his headaches.  The examiner should review the virtual file, including a copy of this Remand.  Specifically, the examiner should describe the frequency and severity of the Veteran's headaches and resulting functional impairment, including whether headaches involve characteristic prostrating attacks.

4.  Thereafter, if the benefit sought on appeal remains denied, issue a supplemental statement of the case.  The AOJ should consider whether separate compensable ratings are warranted for chronic hoarseness and/or headaches associated with service-connected allergies.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B, 7112 (2012).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




